internal_revenue_service number release date index number ---------------------- ----------------------------------------- ------------------- ------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------ telephone number -------------------- refer reply to cc psi b03 plr-114450-08 date date legend x llc a b c state d1 d2 d3 d4 d5 ---------------------- ---------------------- -------------------------------------------- ---------------------- --------------------- ------------------------ ------------------------------ ------------------------ ----------------- ------------------------ ------------ ----------------------- -------------------- --------------------- ----------------------- -------------------------- plr-114450-08 dear ---------------- this letter responds to a letter dated date and subsequent correspondence written on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated under the laws of state on d1 and elected under sec_1362 to be an s_corporation effective d1 on d2 shares of x stock were issued to llc an ineligible s_corporation shareholder the members of llc during the period d2 to d3 were individuals b and c between d3 and d4 when all of the shares of x stock held by llc were redeemed the sole member of llc was b on d5 x was informed by its tax advisor that llc was an ineligible s_corporation shareholder and that x’s s_corporation_election had terminated as of d2 x filed for a private_letter_ruling soon afterward x and its shareholders represent that the termination of x’s s_corporation_election was inadvertent and unintended x was unaware that llc was an ineligible s_corporation shareholder from d2 onward x and its shareholders have consistently treated x as an s_corporation and x's shareholders have consistently included their distributive shares of x's income on their respective federal_income_tax returns x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is plr-114450-08 not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 or sec_1361 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 or sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation for which the election was made or the termination occurred is a small_business_corporation or a qualified_subchapter_s_subsidiary as the case may be or b to acquire the required shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent plr-114450-08 sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner conclusion based solely on the facts submitted and representations made we conclude that x's s_corporation_election terminated on d2 when shares of x stock were issued to llc we also conclude that this termination was inadvertent within the meaning of sec_1362 consequently we rule that x will continue to be treated as an s_corporation from d2 and thereafter provided x's s_corporation_election was valid and provided that the election is not otherwise terminated under sec_1362 during the termination period of d2 to d4 b and c shall be treated as the owners of x stock in proportion to their ownership interests in llc accordingly all of the shareholders of x including a in determining their respective income_tax liabilities for the period beginning d2 and thereafter must include their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 llc must not be treated as a shareholder for any period it held an interest in x accordingly this ruling is conditioned on the members of llc treating themselves as shareholders of x directly owning the x stock they owned indirectly through llc as represented by their llc ownership percentages if x or its shareholders fail to treat themselves as described above this ruling shall be null and void except as specifically set forth above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied as to whether x otherwise qualifies as a subchapter_s_corporation under sec_1361 under a power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representative this ruling is directed only to the taxpayer requesting it pursuant to sec_6110 of the code this ruling may not be used or cited as precedent plr-114450-08 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
